ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Turner Construction Company                )      ASBCA Nos. 60337, 60338, 60339
                                           )                 60340,60341,60342
                                           )                 60343,60344,60345
                                           )                 60346,60347,60348
                                           )                 60603,60604,60605
                                           )
Under Contract No. W911XK-13-C-0001        )

APPEARANCES FOR THE APPELLANT:                    Robert J. Symon, Esq.
                                                  Aron C. Beezley, Esq.
                                                   Bradley Arant Boult Cummings LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Adam P. Wallace, Esq.
                                                   Assistant District Counsel
                                                   U.S. Army Engineer District, Detroit

                               ORDER OF DISMISSAL

       As a result of a Board mediation on 14-16 November 2016, the parties have settled
the above-referenced appeals. Payment of the settled amount having been made, these
appeals are dismissed with prejudice.

       Dated: 2 May 201 7
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60337, 60338, 60339, 60340,
60341,60342,60343,60344,60345,60346,60347,60348,60603,60604,60605,
Appeals of Turner Construction Company, rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2